       Case 2:20-cr-00029-WBS Document 22 Filed 01/12/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     HACK TOWNSEND CULLING JR.
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     ) Case No. 2:20-cr-00029-WBS
11                                                 )
     Plaintiff,                                    ) STIPULATION AND ORDER TO CONTINUE
12                                                 ) STATUS CONFERENCE
     vs.                                           )
13                                                 )
     HACK TOWNSEND CULLING JR.                     ) Date: January 19, 2021
14                                                 ) Time: 9:00 a.m.
                                                   ) Judge: William B. Shubb
15   Defendant.                                    )
                                                   )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Assistant United States Attorney Justin Lee, attorney for Plaintiff and Federal
18
     Defender Heather E. Williams through Assistant Federal Defender Douglas Beevers, attorney for
19
     Hack Townsend Culling Jr., that the status conference, currently scheduled for January 19, 2021,
20
     be continued to March 22, 2021 at 9:00 a.m.
21
22          Mr. Culling has contracted COVID-19 and attending court would be an unnecessary risk

23   to others incarcerated with him and staff working in Sacramento County Jail. The defense also
     needs more time for their expert to review all of the DNA data, which has been delayed in part
24
     due to reasonable COVID protocols and in part due to delays caused by Congressional delays in
25
     funding the judiciary. Counsel for defendant believes that failure to grant he above-requested
26
     continuance would deny counsel the reasonable time necessary for effective preparation, taking
27   into account the exercise of due diligence.
28

                                                     -1-
       Case 2:20-cr-00029-WBS Document 22 Filed 01/12/21 Page 2 of 3


1           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
2    excluded of this order’s date through and including March 22, 2021; pursuant to 18 U.S.C.

3    §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
     based upon continuity of counsel and defense preparation.
4
            Counsel and the defendant also agree that the ends of justice served by the Court granting
5
     this continuance outweigh the best interests of the public and the defendant in a speedy trial.
6
                                                   Respectfully submitted,
7
8    Dated: January 11, 2021
                                                   HEATHER E. WILLIAMS
9                                                  Federal Defender

10
                                                   /s/ Douglas Beevers
11                                                 DOUGLAS BEEVERS
                                                   Assistant Federal Defender
12                                                 Attorney for Defendant
                                                   HACK TOWNSEND CULLING JR.
13
     Dated: January 11, 2021
14                                                 McGREGOR W. SCOTT
                                                   United States Attorney
15
                                                   /s/ Justin Lee
16                                                 JUSTIN LEE
                                                   Assistant U.S. Attorney
17                                                 Attorney for Plaintiff

18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
       Case 2:20-cr-00029-WBS Document 22 Filed 01/12/21 Page 3 of 3


1
2                                           ORDER
3           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
4    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
5    its order. The Court specifically finds the failure to grant a continuance in this case would deny
6    counsel reasonable time necessary for effective preparation, taking into account the exercise of
7    due diligence. The Court finds the ends of justice are served by granting the requested
8    continuance and outweigh the best interests of the public and defendant in a speedy trial.
9           The Court orders the time from the date the parties stipulated, up to and including March
10   22, 2021, shall be excluded from computation of time within which the trial of this case must be
11   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
12   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
13   ordered the January 19, 2021 status conference shall be continued until March 22, 2021, at 9:00
14   a.m.
15
16   Dated: January 11, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
